Atkinson, J.
The exception is to the judgment overruling the defendant’s motion for a new trial. The motion does not complain of any error of law committed at the trial, but complains only that the verdict is contrary to evidence and without evidence to support it, that it is decidedly and strongly against the weight of the evidence, and that it is contrary to law and the principles of justice and equity. The evidence, though conflicting, was sufficient to authorize the verdict; and consequently the judge did not err in overruling the motion for a new
trial. Judgment affirmed.

All the Justices eoncu/r.